Citation Nr: 1013471	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to September 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the RO.  

The Board remanded the claim in August 2007 for additional 
evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected diabetes mellitus is shown to be 
manifested by the need for insulin and restricted diet, but 
restriction of activities such as avoidance of strenuous 
occupational or recreational activities is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 4.119 
including Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Pursuant to the Board's remand instructions, the January 
2008, June 2009, July 2009 and September 2009 letters 
provided pertinent notice and development information.  

The Veteran was specifically advised in the January 2008 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

Although the notices were not sent until after the initial 
rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder.  

Further, the Veteran was afforded VA diabetes mellitus 
examination in September 2009.  The Veteran does not contend, 
and the file does not show, that the examination was 
inadequate for rating purposes, or that his symptoms have 
become worse since his most recent examination.  

Rather, the VA examination is adequate because, as shown 
below, it was based upon consideration of the Veteran's prior 
medical history, his assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  In this 
case, there was no actual claim filed for an increased 
rating.  

Instead, the Veteran's already service-connected diabetes 
mellitus was re-evaluated in light of the orders of a United 
States district court in the class action Nehmer v. United 
States Veterans Administration, 712 F. Supp. 1404, 1409 (N.D. 
Cal. 1989), in which VA was required to re-adjudicate type-2 
diabetes claims filed or denied between September 25, 1985, 
and May 8, 2001.  

Accordingly, the Board will consider evidence concerning the 
state of the Veteran's disability one year before the claim 
was readjudicated, or June 25, 2003.  The analysis that 
follows is undertaken with the understanding that different 
ratings may be assigned for different time periods in this 
appeal.  

Under the applicable code, a 20 percent evaluation is 
assigned where the diabetes requires insulin and a restricted 
diet; or oral hypoglycemic agents and restricted diet.  

A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Board will initially review the evidence to determine 
whether any additional separate disability ratings may be 
assigned.  

Service connection has been granted for cataracts with mild 
diabetic retinopathy; accordingly, any eye symptomatology 
associated with the Veteran's diabetes need not be 
considered.  

The Veteran also evidences hypertension.  However, there is 
no evidence of record that the Veteran's hypertension is in 
any way related to the service-connected diabetes mellitus, 
and the Veteran does not so contend.  

There appear to be no other complications of diabetes 
identified in the medical reports, and the Veteran has 
pointed to none.  Diabetic foot examinations in the VA 
outpatient records were within normal limits.  

Additionally, during the September 2009 VA examination, the 
Veteran specifically denied any cardiac or renal 
complications, numbness and tingling in his hands or feet, or 
sores or wounds that would not heal, and there are no 
indications of any such complications in the record.  

In short, separate disability ratings, other than that which 
has already been awarded for cataracts with mild diabetic 
retinopathy, may not be assigned under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the Veteran's 
diabetes mellitus by applying the schedular criteria.  

A VA examination was conducted in September 2009, 
specifically for the purpose of determining the nature and 
severity of the service-connected diabetes mellitus.  The VA 
outpatient records show that the Veteran is on a restricted 
diet, and has used insulin during this period to treat his 
diabetic mellitus.

While the evidence demonstrates that the Veteran's diabetes 
mellitus requires a restricted diet and insulin, it does not 
show that he requires any regulation of his activities or has 
episodes of ketoacidosis or hypoglycemic reactions.

Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  There is no 
evidence in the VA clinical records or examination reports, 
that any physician recommended avoidance of strenuous 
occupational and recreational activities.  

To the contrary, VA outpatient records dated in January 2002, 
July 2002, August 2002, September 2002, February 2003 and 
February 2005 specifically indicate that the Veteran did not 
require any restriction in physical activities.  Though the 
Veteran indicated during the September 2009 VA examination 
that he could not complete any yard work due to his diabetes, 
the examiner made no finding after physical examination of 
the Veteran that restriction of activities was required.  

Furthermore, there is no evidence indicating that the Veteran 
requires avoidance of strenuous occupational activities due 
to his diabetes mellitus.  To the contrary the Veteran 
reported during the September 2009 VA examination that he was 
not unemployed secondary to his diabetes, but rather a 
psychiatric condition.  

Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, 
the regulation of activities is the primary characteristic 
distinguishing the higher rating in this case and, absent a 
finding that regulation of activities is required, a higher 
rating is not warranted.  

At the September 2009 VA examination, the Veteran reported 
that he was "hospitalized several times for his diabetes to 
include diabetic ketoacidosis and hypoglycemia," even to the 
point of being in a coma due to hypoglycemia.  

However, this has not been verified by objective clinical 
evidence.  To the contrary, though the VA outpatient records 
indicate the Veteran was hospitalized a number of times over 
the course of the appeal, such was due to psychiatric 
problems.  

The preponderance of the evidence is against finding that the 
Veteran's diabetes mellitus has been manifested by the need 
for regulation of activities or symptoms reflected by 
ketoacidosis or hypoglycemic reactions.

To the extent that the Veteran himself contends otherwise, 
his assertions do not constitute competent medical evidence.  
Although he is certainly competent to report symptoms that he 
experienced, the Board finds he is not competent to opine on 
more complex medical matters such as the current severity of 
his service-connected diabetes or whether such requires 
regulation of activities.  See 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

Absent such symptomatology, the criteria for an evaluation 
higher than the currently assigned 20 percent under 
Diagnostic Code 7913 for the service-connected diabetes 
mellitus have not been met.  

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2009).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
increased rating claim for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, the Board acknowledges the Court's recent holding 
that a request for a total disability rating based on 
individual unemployability (TDIU) is not a separate claim for 
benefits but, rather is part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Crucially, however, the Veteran has not asserted, and indeed 
medical evidence of record does not support a finding of, 
unemployability caused by his service-connected diabetes.  
Consequently, the Board finds that consideration of a TDIU 
claim is not appropriate at this time.  


ORDER

A rating in excess of 20 percent for the service-connected 
diabetes mellitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


